Order of the County Court of Suffolk county reversing order and judgment of the Justice’s Court of the town of Brookhaven dismissing the landlord’s petition, with leave to commence another proceeding, unanimously affirmed, without costs. The decision of this court in Matter of Canfield (Burd), (230 App. Div. 709) is not decisive of the present appeal. The case is authority for the proposition that the reasonable value of the building upon the demised premises is the basis upon which the rights of the parties depend. The testimony in that case, as shown by our opinion, “ reveals a situation where the landlord has declined to buy the building, and that fact generated the tenant’s rights to a renewal of the lease at a rental to be fixed according to the method provided therein.” In the case at bar we have only the invitations of both landlord and tenant, one to the other, to fix a price from which nothing definite has eventuated. The clause in the lease requires the parties to act toward one another in good faith within the meaning and intent which contemplated a purchase of the building or a renewal of the term; and if the parties were unable to agree then there was to be the extension at a rental to be agreed upon by arbitration. If a fair and reasonable proposition is made by either of the parties relating to the purchase of the building, that should be accepted by them. The issue to be tried will be whether the proposition was reasonable. The party who should prevail here is the one who shows the essential good faith to bring about a result which the lease contemplates, without regard to the order of precedence in the making of the offer. The initiation of a reasonable and specific offer will be evidence of good faith. Present — Lazansky, P. J., Kapper, Hagarty, Carswell and Tompkins, JJ.